481 F.2d 132
1973-1 Trade Cases   74,541
Thomas E. KEANE and Paul T. Wigoda, individually and onbehalf of all other residents of the City ofChicago, Illinois, Appellants,v.GENERAL MOTORS CORPORATION et al., Appellees.
No. 71-1343.
United States Court of Appeals,Ninth Circuit.
June 4, 1973.

Jerome H. Torshen (argued), Lawrence H. Eiger, Chicago, Ill., for appellants.
G. William Shea (argued), of McCutchen, Black, Verleger & Shea, Los Angeles, Cal., Robert L. Stern (argued), of Mayer, Brown & Platt, Chicago, Ill., Lloyd N. Cutler (argued), of Wilmer, Cutler & Pickering, Washington, D. C., Hammond E. Chaffetz (argued), of Kirkland, Ellis, Hodson, Chaffetz & Masters, Chicago, Ill., Thomas C. Lynch, Atty. Gen., Los Angeles, Cal., William J. Scott, Atty. Gen., Chicago, Ill., Ronald Bloomfield, Atty. Gen., New York City, Robert W. Warren, Atty. Gen., Madison, Wis., James A. Maloney, Atty. Gen., Santa Fe, N. M., George F. Kugler, Jr., Atty. Gen., Trenton, N. J., Robert S. Killiam, Atty. Gen., Hartford, Conn., Max P. Zall, City Atty., Denver, Colo., J. Lee Rankin, Corp. Counsel for the City of New York, R. F. Outcault, Jr., Marcus Mattson, Robert Henigson, of Lawler, Felix & Hall, Richard H. Borow, of Irell & Manella, Carla A. Hills, of Munger, Tolles, Hills & Rickershauser, Julian O. von Kalinowski, of Gibson, Dunn & Crutcher, Harvey M. Grossman, of Pacht, Ross, Warne, Bernhard, Sears & Nutter, Alan N. Halkett, of Latham & Watkins, Richard C. Warmer, of O'Melveny & Myers, Philip K. Verleger, Jack D. Fudge, of McCutchen, Black, Verleger & Shea, Los Angeles, Cal., Kenneth P. Kimmel, Santa Monica, Cal., Benjamin F. Schwartz, of Schwartz & Alschuler, Los Angeles, Cal., William J. A. Sturtz, Long Beach, Cal., Perry Goldberg, Roger W. Barrett of Mayer, Brown & Platt, Joseph DuCoeur, of Kirkland, Ellis, Hodson, Chaffetz & Masters, Chicago, Ill., David I. Shapiro, of Dickstein, Shapiro & Galligan, John H. Schafer, III, of Covington & Burling, Washington, D. C., David Berger, of Cohen, Shapiro, Berger, Polish & Cohen, Philadelphia, Pa., D. S. Bowie, Jr., Allentown, Pa., of Mack Trucks, Inc., Bruce W. Kauffman, of Dilworth, Paxson, Kalish, Levy & Coleman, Harold E. Kohn, Philadelphia, Pa., Forrest A. Hainline, Jr., of Cross, Wrock, Miller & Vieson, Walter J. Williams, Paul A. Heinen, William E. Huth, of Chrysler Corp., Ross L. Malone, Robert A. Nitschke, of General Motors, Detroit, Mich., William C. Marchiondo, Albuquerque, N. M., Norris L. O'Neill, Hartford, Conn., Leo T. Zuckerman, of Denver, Colo., for appellees.
Before HAMLIN, BROWNING, and ELY, Circuit Judges.
OPINION
PER CURIAM:


1
This treble damage action under section 4 of the Clayton Act, 15 U.S.C. Sec. 15, was directed against the three largest domestic automobile manufacturers.  It was instituted by ten Chicago aldermen, individually and on behalf of that city's residents under Rule 23.  Their claim is bottomed on the same factual allegations presented in In re Multidistrict Vehicle Air Pollution, M.D.L. No. 31, 9 Cir., 481 F.2d 122, in which our opinion has this day issued.  The District Court held that the action could not be maintained under Rule 23 and this interlocutory appeal, under 28 U.S.C. Sec. 1292(b), followed.


2
We need not reach the class action issues since the disposition of this appeal is controlled by our resolution of the standing issue under section 4 of the Clayton Act in Multidistrict Vehicle Air Pollution, supra.  The appellants here alleged no injuries to commercial ventures or enterprises, and since they lack the requisite standing, the District Court will, upon remand, dismiss the action in its entirety.


3
Remanded with directions.